


110 HR 7013 IH: Short-term Analog Flash and Emergency

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7013
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mrs. Capps (for
			 herself, Mr. Boucher, and
			 Ms. Solis) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the Federal Communications Commission to
		  provide for a short term extension of the analog television broadcasting
		  authority so that essential public safety announcements and digital television
		  transition information may be provided for a short time during the transition
		  to digital television broadcasting.
	
	
		1.Short titleThis Act may be cited as the
			 Short-term Analog Flash and Emergency
			 Readiness Act.
		2.Commission action
			 required
			(a)Program
			 requiredNotwithstanding
			 sections 309(j)(14) and 337(e) of the Communications Act of 1934 (47 U.S.C.
			 309(j)(14), 337(e)) and section 3002 of the Digital Television Transition and
			 Public Safety Act of 2005 (47 U.S.C. 309, note), the Commission shall, not
			 later than January 15, 2009, develop and implement in accordance with this
			 section a program to provide for the continued broadcasting in the analog
			 television service of the public safety information and digital television
			 transition information specified in
			 subsection (b) during the period from
			 February 18, 2009, through March 3, 2009.
			(b)Public safety
			 and digital television transition informationFor purposes of this section, the public
			 safety information and digital television transition information that is
			 required to be broadcast in the analog television service by a broadcast
			 station under this section shall include—
				(1)emergency
			 information, including critical details regarding the emergency, as carried or
			 required to be carried by full-power stations in the digital television
			 service; and
				(2)information, in
			 both English and Spanish, concerning—
					(A)the digital
			 television transition, including the fact that a transition has taken place and
			 that additional actions are required to continue receiving television service,
			 including emergency notifications; and
					(B)the steps, if any,
			 required to continue to receive such emergency information via the digital
			 television service and to convert to receiving digital television service,
			 including a phone number and Internet address by which help with such
			 transition may be obtained in both English and Spanish.
					(c)LimitationsIn
			 designing the program required by this section, the Commission shall—
				(1)take into account market-by-market needs,
			 based upon factors such as channel and transmitter availability;
				(2)ensure that
			 broadcasting of the public safety information specified in
			 subsection (b) will not—
					(A)cause harmful
			 interference with signals in the digital television service; or
					(B)be authorized or enforced in a manner that
			 will impair the legal rights of any licensee of recovered analog spectrum, as
			 such term is defined in section 309(j)(15)(C)(vi) of such Act (47 U.S.C.
			 309(j)(15)(C)(vi));
					(3)not require the analog television service
			 signals broadcast under this section to be retransmitted or otherwise carried
			 pursuant to section 325(b), 338, 339, 340, 614, or 615 of the Communications
			 Act of 1934 (47 U.S.C. 325(b), 338, 339, 340, 614, 615);
				(4)take into consideration broadcasters’
			 digital power levels and transition and coordination plans that already have
			 been adopted with respect to cable systems and satellite carriers’ systems;
			 and
				(5)prohibit any broadcast of analog television
			 service signals under
			 subsection (b) on any spectrum that is
			 approved or pending approval by the Commission to be used for public safety
			 radio services, including television channels 14–20.
				(d)DefinitionsAs
			 used in this section, the terms emergency information and
			 critical information have the meanings such terms have under part
			 79 of the regulations of the Federal Communications Commission (47 C.F.R. part
			 79).
			
